Citation Nr: 1531330	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Ellwood F. Oakley, III, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from July 1962 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board, most recently in April 2014, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that new evidence has been received since the Veteran was last issued a supplemental statement of the case (SSOC) in March 2015.  It does not appear from the record that the Veteran submitted a waiver of review of that evidence by the Agency of Original Jurisdiction (AOJ).  However, as discussed below, the evidence of record is sufficient to grant the claim in full.  Therefore, a remand for AOJ consideration of the new evidence is not warranted, and there is no bar to proceeding with a final decision at this time.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving at Camp Friendship, adjacent to Korat Royal Thai Air Force Base (RTAFB), from March 1963 to February 1964.  

2.  The Veteran was diagnosed with diabetes mellitus, type II, as early as April 2002 and has continued to receive treatment for such since that time.  
CONCLUSION OF LAW

It is presumed that the Veteran's diabetes mellitus type II was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a compensable degree any time after such service, diabetes mellitus type II will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  
VA's Compensation Service has issued information concerning the use of herbicides in Thailand during the Vietnam War era.  In a May 2010 bulletin, Compensation Service indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for that information was the declassified Department of Defense (DOD) Report titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Although DOD indicated that the herbicide use was commercial in nature, rather than tactical (such as Agent Orange), Compensation Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

Based on the above, VA has determined that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits.  Specifically, United States (US) Army Veterans who provided perimeter security on RTAFBs in Thailand, to include Korat RTAFB, anytime between February 28, 1961, to May 7, 1975, may have been exposed to herbicides.  See M21-1MR at IV.ii.2.C.10.  To receive benefits for diseases associated with herbicide exposure, veterans must show on a factual basis that they were exposed to herbicides during their service in Thailand as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Id.  

When there is an approximate balance of positive/negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran has asserted that he was exposed to herbicides while serving in Thailand.  Specifically, he reported that, while he was stationed at Camp Friendship, adjacent to Korat RTAFB, he spent the first two month of his time in Thailand performing guard duty on the perimeter of the base while his company waited for their construction equipment to arrive in Thailand.  

Review of the service personnel records (SPRs) shows that the Veteran arrived in Korat, Thailand in March 1963 and departed in February 1964.  Further review of the SPRs is absent of any documentation that the Veteran was required to perform guard duty on the perimeter of the base for the first two months of his tour of duty in Thailand.  

Of record, however, is a notarized statement from Mr. J.K., who served with the Veteran at Camp Friendship, adjacent to Korat RTAFB.  In his statement, Mr. J.K. reported that he had known the Veteran since they were deployed together to Korat, Thailand.  He reported that, upon arriving in Korat, he and the rest of his company, to include the Veteran, served on guard duty for two months in and around Camp Friendship while the waited for their construction equipment to arrive. 

The Board finds the Veteran's statements regarding performing guard duty near the perimeter areas of Camp Friendship, adjacent to Korat RTAFB, to be credible.  In this regard, the Veteran's report of being asked to perform guard duty while his company waited for their construction equipment to arrive in county is entirely plausible to the Board.  Further, Mr. J.K., who served with the Veteran at Camp Friendship, corroborated the Veteran's statements.  

As the Veteran's SPRs clearly show that he had service in Korat, Thailand, where herbicides are known to have been used during the Vietnam Era, and the Board has found the Veteran's statements regarding service near the perimeter areas of Korat RTAFB credible, the Board concedes the Veteran's exposure to herbicides during his active service.  See M21-1MR at IV.ii.2.C.10.

Further review of the medical evidence of record shows that the Veteran has been receiving treatment for diabetes mellitus, type II, at the VA Medical Center since at least April 2002.  Further, the Veteran has continued to receive treatment for diabetes mellitus, type II, since that time.  
In sum, the Board has conceded the Veteran's exposure to herbicides during his active service, and the record confirms that the Veteran has been diagnosed with diabetes mellitus, type II.  Accordingly, entitlement to service connection for diabetes mellitus, type II, is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


